Title: From George Washington to Brigadier General Charles Scott, 31 October 1778
From: Washington, George
To: Scott, Charles


          
            Sir,
            Head Quarters [Fredericksburg] October 31st 1778
          
          I have received your two favours of the 29th and 30th with their inclosures. All the intelligence I can get from every quarter still leaves me in absolute doubt as to the intentions of the enemy. There are two points which would decide more than every thing else, and which are yet quite unascertained—though, they appear to be of such a nature, as to admit of an easy discovery. These are—the actual state of the magazines of forage and wood in the city; and whether there are any measures going on to lay in a fresh supply for the Winter—and the prepar[a]tions of the merchants attached to the army in packing up their goods &c.—There is one particular house that of Coffin and Anderson, which ought to be well attended to. I wish you to instruct all your spies to endeavour to fix these matters; and if they do their duty they cannot fail.
          There is one part of Major Lees letter, which you will be pleased to get him to explain—He says—“One fleet of transports with ten regiments and heavy baggage have fallen down to the watering place—Another fleet fully laden are about falling down &c.” This leaves it uncertain whether this second fleet was laden with troops, or with something else—perhaps stores or the like. If any good account could be obtained of the number of transports in the harbour—at the watering place[,] at the city, or any other place, it would be extremely useful; but this I am sensible will be difficult.
          Major Lee mentions that som[e] of the inhabitants of West Chester have been armed to apprehend deserters from the enemy—If this fact is certain—it were to be wished means could be fallen upon to detect some of them and bring them off, that they might suffer the punishment due to their wicked presumption.
          You mention in your letter of the 29th the necessity of your leaving the service. I am convinced that nothing but necessity could induce you to take this step; and I assure you, My Dear Sir, I sincerely regret that it should exist; and that the army should lose so valuable an officer. Though nothing would give me more pleasure than that some 
            
            
            
            expedient could be fallen upon to reconcile the situation of your private affairs with your continuance in the service; yet if this cannot be the case, you cannot be expected to make an absolute sacrifice of the former to the latter. It will however be necessary for you to make application to Congress as it does not rest with me to accept the resignation of a general officer.
          Some circumstances have lately come to my knowlege, which confirm suspicions I have some time past entertained—that the parties employed to go on Long Island on pretence of procuring intelligence are mere plundering parties. I have lately heared that Capt. Leavensworth and Lockwood have been selling at Stamford, several kinds of cloths linnens ribbands—some cases of knives and forks wine glasses &c. which they brought from long-Island and that they made a distinction in the sale between hard money and paper money—That they have frequently done the same, extending it even to articles of womens wearing apparel. All this they pretend to be the property of tories—New levy officers &c.; which if even true is nevertheless unpardonable—because this was never intended to be the business of their incursions upon the Island. But I suspect their rapacity makes very little distinction between friends or foes. As I would wish to have these practices fully developped that the punishment may be adequate to the guilt—I am to request you will take effectual measures to have full inquiry made into them, in as cautious a manner as possible, so as not to give an alarm. I should be glad you could trace them to the source. Norwalk—Stamford and Bedford are mentioned as the places of sale. At Bedford a Mr Anderson formerly a printer at New York may throw light upon the affair. You had best send prudent officers in whose discretion and integrity you can confide to those places to make the inquiry—If you could even manage so as to have it extended to Long Island and could bring some of the sufferers to support the fact it would be desireable. So soon as you have sufficient reason to think the matters I have mentioned confirmed—You will have Capts. Lockwood & Leavensworth arrested and conveyed to Head Quarters—Inclosed I send you a letter for Major Gray which you will seal & send him. I am Sir Yr Obedt serv.
        